Citation Nr: 0210425	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  98-02 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a cyst of the flexor 
tendon, right great toe, status post excision of plantar 
fibromatosis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to July 1975.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a November 1997 rating decision issued 
by the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which continued a 
noncompensable (zero percent) disability rating in effect.  
In the January 2000 Supplemental Statement of the Case 
(SSOC), the RO granted an increased rating, and evaluated the 
veteran's service-connected cyst of the flexor tendon, right 
great toe with excision of plantar fibromatosis, as 10 
percent disabling.  In February 2000, the veteran voiced 
continued dissatisfaction with his disability rating.  In 
August 2000, the Board remanded this appeal for further 
development to finish compliance with a May 1999 Board 
remand.  The additional development is now complete and the 
appeal is again before the Board for final adjudication.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.  

2.  The veteran's cyst of the flexor tendon, right great toe, 
status post excision of plantar fibromatosis, is manifested 
by occasional numbness of the big toe, palpable tenderness, 
pain and impaired heel to toe walking.  The dorsiflexion of 
his right big toe is minimally decreased, and he has a 6 inch 
by 1/4 inch long scar on the plantar aspect of his right foot 
with some mild tenderness.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the veteran's cyst of the flexor tendon, right great toe, 
status post excision of plantar fibromatosis, have not been 
met.  38 U.S.C.A. §§ 1154, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.14, 4.20, 4.27, 4.40, 
4.45, 4.71a, Diagnostic Codes 7819, 7806, 5284, 4.118, 
Diagnostic Codes 7803, 7804 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Initially, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. Seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable with regard to this 
case, the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his 
increased rating claim.  The veteran was specifically 
notified of the laws and regulations pertinent to his 
increased rating claim in the January 2000 Supplemental 
Statement of the Case (SSOC) and the August 2000 Board 
remand.  The January 2000 SSOC additionally notified the 
veteran that VA would assist in developing the facts 
pertinent to his claim.  Neither the veteran nor his 
representative has indicated the existence of any pertinent 
evidence that has not already been obtained or requested.  
The RO has made all reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all evidence identified by the veteran relative 
to his increased rating claim has been obtained and 
associated with the claims folder.  Specifically, VA 
examinations were scheduled and the resulting examination 
reports have been associated with his claims folder.  Private 
medical and employment evidence has also been obtained.  
There is more than sufficient evidence of record to decide 
his claim properly and fairly.  Therefore, it is not 
prejudicial to the veteran to proceed to adjudicate his claim 
on the current record.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 56-57 (1990), Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

II.  Increased Rating Claim

The veteran is currently rated as 10 percent disabled for his 
service-connected cyst of the flexor tendon, right great toe, 
status post excision of plantar fibromatosis.  The veteran, 
in essence, contends that his disability picture warrants an 
even greater disability rating.  After a complete and 
thorough review of the evidence of record, the Board cannot 
agree with his contention and, as such, his claim must fail.

In evaluating the veteran's request for a higher disability 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2001).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

While evaluation of a service-connected disability requires 
review of the veteran's medical history, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10 (2001).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  The evaluation of the same manifestations of a 
disability and of the same disability variously diagnosed is 
to avoided.  38 C.F.R. § 4.14 (2001).

Factual Background

An October 1997 VA Podiatry Progress Note reflects that the 
veteran was fitted for orthotic casting for complaints of 
heel pain and plantar foot pain.  

A July 1998 letter from a private physician simply states 
that the veteran was out of work for little over a month in 
1998 due to problems with his feet.  A July 1998 Disability 
Retirement Application Form reflects that the veteran's 
disability limitations evolved around right foot and back 
pain and high blood pressure, and affected his work by 
resulting in him not being able to stand for prolonged 
periods of time.  August 1998 private medical records 
reflect, in pertinent part, diagnoses of persistent feet 
pain, and metatarsalgia.

A December 1998 private medical record reflects that the 
veteran was unable to stand for long hours on the job due to 
arthritis/degenerative joint disease and while his orthotic 
works well, the veteran was not wearing it because of chronic 
gout of the ankles and feet.

A January 1998 letter from an orthopedic physician states 
that the veteran indicated chronic hind foot and forefoot 
problems since the removal of his plantar fibromatosis and 
that his pain is centered over his forefoot over the first, 
second, and third metatarsal heads with occasional numbness 
in his great toe.  The January 1998 letter reflects that upon 
physical examination, the veteran had an obvious antalgic 
gait, somewhat exaggerated, palpable tenderness of his 
subtalar region and his great toe, plantar fascia not tender, 
no obvious callosities underneath his foot.  The January 1998 
letter contains an impression of chronic foot pain, which the 
private physician opines is likely secondary more to life 
long history of pes planus deformity and developing 
degenerative changes in his subtalar and mid-foot complex.

A September 1999 VA Radiographic Report reflects that no bone 
or joint abnormality was present in either the veteran's left 
or right foot.  A September 1999 VA Scars Exam report the 
veteran has a 6 inch by 1/4 inch long scar on the plantar 
aspect of his right foot with some mild tenderness.  The 
examination report reflects that there was no ulceration or 
breakdown of the skin, elevation or depression of the scar, 
underlying tissue loss, inflammation, edema or keloid 
formation, and the scar is lighter in color when compared to 
the normal areas of the skin.  The examination report also 
indicates that there is pain on walking that may be related 
to the veteran's scar.

A September 1999 VA Feet Exam report reflects that the 
veteran indicated that standing and walking aggravates pain 
in the right heel and big toe.  The examination report also 
indicates that the veteran was able to walk independently but 
could not walk on his right heel and tiptoe and that the VA 
examiner stated that the dorsiflexion of the right great toe 
was minimally decreased.

A December 2000 VA Feet Exam report reflects that the VA 
examiner reviewed the veteran's claims folder.  The December 
2000 examination report contains a pertinent diagnosis of 
status post-operative excision of a cyst from the flexor 
tendon and fibromatosis and chronic pain and moderate 
functional impairment with normal X-rays.  The VA examiner 
opined in the December 2000 examination report that the pain 
from wearing orthotics was due to the veteran's pes planus 
and that the veteran's lack of subtalar joint motion an pain 
indicates either an acute problem such as a fracture or 
arthritis.

Legal Analysis

The veteran is currently evaluated as 10 percent disabled for 
his service-connected cyst of the flexor tendon, right great 
toe, status post excision of plantar fibromatosis.  New 
growths, benign, of the skin are rated as eczema, dependent 
on the location, extent, and repugnant or otherwise disabling 
character of the manifestations.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2001).  A 10 percent disability rating 
contemplates exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001).  A 30 percent disability rating 
contemplates constant exudation or itching, extensive 
lesions, or marked disfigurement while a 50 percent 
disability rating contemplates ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  Id.

If the veteran were evaluated dependent on the location of 
his service-connected disability, or his right big toe, the 
veteran would be rated under Diagnostic Code 5284 for Other 
Foot Injuries.  A ten percent disability rating contemplates 
moderate foot injuries, 20 percent contemplates moderately 
severe foot injuries while a 30 percent disability rating 
contemplates severe foot injuries.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2001).  Actual loss of use of the foot 
is rated as 40 percent disabling.  Id., Note (2001).

In the instant appeal, the Board has determined that the 
diagnostic code pertinent to the location of the veteran's 
service-connected disability is the more appropriate 
diagnostic code for evaluating his disability.  The evidence 
of record does not indicate that the veteran exhibits any of 
the criteria for Diagnostic Code 7806 such as exfoliation, 
exudation or itching, lesions, or marked disfigurement.  As 
such, the veteran's disability picture more closely 
approximate the criteria set out in Diagnostic Code 5284 and 
potentially warrant a higher disability rating.  See 
38 C.F.R. §§ 4.3, 4.20 (2001).

The evidence of record also reveals that the veteran suffers 
from arthritis, gout, and pes planus of the right foot.  The 
veteran is not service connected for his arthritis or gout, 
while his service-connected pes planus is separately 
evaluated as 10 percent disabling.  When it is not possible 
to separate the effects of the service-connected condition 
versus a nonservice-connected condition, 38 C.F.R. § 3.102 
requires that reasonable doubt be resolved in the claimant's 
favor, thus attributing such signs and symptoms to the 
service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  In this regard, the August 2000 Board 
remand included a request for the VA examiner to 
differentiate between the veteran's foot disabilities or to 
specifically state is this was not possible.  The diagnosis 
and opinion sections of the December 2000 examination report 
that the veteran's excision of a cyst of the flexor tendon 
and fibromatosis has resulted in chronic pain and moderate 
functional impairment but that pain also results from the 
wearing of his orthotics, which are required for his pes 
planus.  Therefore, in accordance with Mittleider v. West, 
the Board has reviewed the evidence of record and considered 
the veteran's right foot symptomatology that was not 
attributed his other right foot disabilities when evaluating 
his current claim.

Accordingly, the evidence of record reveals that the 
veteran's cyst of the flexor tendon, right great toe, status 
post excision of plantar fibromatosis, is manifested by 
occasional numbness of the big toe, palpable tenderness, pain 
and impaired heel to toe walking.  The dorsiflexion of his 
right big toe is minimally decreased, and he has a 6 inch by 
1/4 inch long scar on the plantar aspect of his right foot with 
some mild tenderness.  His cyst of the flexor tendon, right 
great toe, status post excision of plantar fibromatosis, does 
not more nearly approximate a moderately severe foot injury.  
While the veteran has impaired heel to toe walking, he is 
able to ambulate and the dorsiflexion of his right big toes 
is merely minimally decreased.  He does have chronic pain, 
part of which is attributable to his service-connected 
disability currently under consideration, with some mild 
tenderness of his post-operative scar.  The Board finds that 
the evidence of record does not reveal a disability picture 
for his cyst of the flexor tendon, right great toe, status 
post excision of plantar fibromatosis, that is moderately 
severe.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 
5284 (2001).  Therefore, the Board finds that a disability 
rating in excess of the 10 percent rating currently in effect 
for a moderate foot injury is not warranted.

The Board has also considered the application of 38 C.F.R. 
§ 4.40 (consider "functional loss" "due to pain"), and 
38 C.F.R. § 4.45 (consider "[p]ain on movement, swelling, 
deformity, or atrophy on disuse" in addition to 
"[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing", 
incoordination, and excess fatigability).  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board has already 
considered and accounted for the veteran's functional loss 
due to pain and his impairment of heel-toe walking in 
evaluating his disability rating under Diagnostic Code 5284 
and determined that a higher disability rating is not 
warranted.  A separate evaluation is therefore not warranted.  
See 38 C.F.R. § 4.14 (2001).

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that scars must be considered separately.  A separate 10 
percent disability rating is warranted for a scar that is 
poorly nourished with repeated ulceration or tender and 
painful on objective demonstration.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2001).  The September 1999 VA 
Scars Exam report specifically revealed no ulceration or 
breakdown of the skin, no underlying tissue loss, no 
inflammation, edema or keloid formation, and stated that the 
scar was lighter in color when compared to normal areas of 
skin.  The examination report also reflected that pain on 
walking may be related to his scar.  The veteran's pain on 
walking has already been accounted for in his current 
disability rating.  See 38 C.F.R. § 4.14 (2001).  The 
veteran's right foot scar does not warrant a separate 
disability rating.  See 38 C.F.R. §§ 4.3, 4.14, 4.118, 
Diagnostic Codes 7803, 7804 (2001).

Moreover, application of the extraschedular provision is also 
not warranted in this case.  See 38 C.F.R. § 3.321(b) (2001).  
There is no objective evidence that this service-connected 
disability alone presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  The evidence of record reveals that interference 
with employment was due to not just to the veteran's feet 
disabilities but also to back problems that are not service 
connected.  The Board has no reason to doubt that the 
veteran's right foot disability causes him discomfort and may 
limit his efficiency in certain tasks.  This alone, however, 
does not present an exceptional or unusual disability picture 
and is not reflective of any factor that takes the veteran 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Hence, referral by the RO to the Undersecretary 
for Benefits or the Director, Compensation and Pension 
Service, under the above-cited regulation, is not required.  
See Bagwell v. Brown, 9 Vet.App. 337 (1996).

In brief, the Board finds that the evidence shows that a 
disability rating in excess of 10 percent is not warranted.  
Accordingly, the Board concludes that the preponderance of 
the evidence weighs against the veteran's claim for a cyst of 
the flexor tendon, right great toe, status post excision of 
plantar fibromatosis,.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b).  The Board has 
considered the doctrine of reasonable doubt in the veteran's 
favor, but, as the preponderance of the evidence is against 
his claim, that doctrine is not for application.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2001).


ORDER

An increased rating the veteran's service-connected cyst of 
the flexor tendon, right great toe, status post excision of 
plantar fibromatosis, is denied.


REMAND

In February 2000, the veteran submitted a statement in 
support of his claim, which voiced dissatisfaction with the 
January 6, 2000, rating.  On January 6, 2000, the RO issued a 
rating decision that granted service connection for pes 
planus and assigned a 10 percent disability rating.  On 
January 6, 2000, the RO also issued a SSOC which increased 
the veteran's disability rating to 10 percent for his 
service-connection cyst of the flexor tendon, right great 
toe, status post excision of plantar fibromatosis.  In 
December 2001 correspondence, the veteran questions why his 
disagreement with the 10 percent disability rating for his 
service-connected pes planus had not yet been addressed by 
the RO. 

The record before the Board does not reflect that a Statement 
of the Case (SOC) has been issued regarding the veteran's 
service-connected pes planus.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court indicated that in a case in which 
a veteran expressed disagreement in writing with an RO 
decision and the RO failed to issue an SOC, the Board should 
remand the issue to the RO, not refer it there, for issuance 
of an SOC.

In light of the foregoing, this case is REMANDED for the 
following action:

The RO should comply with all due process 
concerns raised by the evidence of 
record, including compliance with the 
Veterans Claims Assistance Act of 2000.  
The RO should also furnish the veteran 
and his representative with an SOC 
regarding the veteran's service-connected 
pes planus.  He should be advised of the 
necessity of filing a timely substantive 
appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

